DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 4/29/20 are accepted. The objections set forth in the Office Action dated 12/16/20 are withdrawn in view of the cancelation of claims 3 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strohs (DE 28 23 078) in view of Cooper (U.S. Patent No. 5,377,738). Note: A machine translation of the Strohs patent document was cited as NPL by Applicant on 4/30/20. References to the disclosure of Strohs are directed to said machine translation.
Regarding claim 1, Strohs discloses a roller shutter comprising:
a shutter curtain comprising a series of three or more elongate slats (3) pivotally interlocked in a longitudinal-edge-to-longitudinal-edge arrangement one after another and arranged parallel to each other so as to be capable of being extended and retracted together in an interlocked state [FIG. 1], each of the elongate slats having a first longitudinal end portion and a second longitudinal end portion (opposing end sections of each slat 3, one of which is shown in Figure 1 and the other of which is located on an opposite side of each slat), wherein the first and second longitudinal end portions being respectively aligned to form a first side border and a second side border (one such side border is shown in Figure 1, the other is 
at least a first cord and a second cord (first cord 2 is shown in Figure 1, the second cord is provided on the opposite side), the first cord being strung loosely through all eyelet-structures of the first row of eyelet-structures and the second cord being strung loosely through all eyelet-structures of the second row of eyelet-structures (Figure 1 depicts the loose extension of the cord 2 through the eyelets on the first side, and the second side has the same structure; page 3 of the machine translation also describes free movement of the slats along the cord 2), and each cord being configured to confine all eyelet-structures of respective row of eyelet-structures within a length of each cord [FIG. 1].
Strohs does not disclose a rotatable drum or elongate reinforcing members in the slats.
Nonetheless, Cooper discloses a roller shutter comprising a rotatable drum (8) having a rotational axis [FIGS. 2a, 2b] and a shutter curtain comprising elongate slats (22, 72) arranged parallel to the rotational axis of the rotatable drum in a manner so as to be capable of being wound on and off the rotatable drum together in an interlocked state [FIGS. 2a, 3b], wherein each of the elongate slats comprises at least one elongate reinforcing member (73, 74) extending within said elongate slat in a manner so as to be aligned longitudinally to said elongate slat [FIGS. 1, 7], wherein the at least one elongate reinforcing member extends across an entire length of said elongate slat [FIG. 1], and wherein a guide structure (70) of a first longitudinal end portion of said elongate slat is integrally connected to a first longitudinal end of the at least one reinforcing member [FIG. 7] and a guide structure of a second longitudinal end portion of said elongate slat is integrally connected to a second longitudinal end of the at least one reinforcing member (the reinforcing members extend between the first and second longitudinal ends of the slats as shown in Figure 1, and Figure 7 depicts the connection between the guide structures and the reinforcing members).
Regarding claim 5, Strohs discloses that the at least one eyelet-structure of each longitudinal end portion of each elongate slat is protruding in a longitudinal direction of said elongate slat [FIG. 1], and 
Regarding claim 7, Strohs discloses a bottom rail of the shutter curtain, but does not disclose a retaining arrangement.
Nonetheless, Cooper discloses a retaining arrangement (17’) configured to align a bottom rail of the shutter curtain to a predetermined position on a ground (11) [FIGS. 1, 2a] and to restrain the bottom rail from sideways or lateral movements in said position when the shutter curtain is lowered.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shutter of Strohs to include the retaining arrangement of Cooper, in order to provide means for guiding the shutter along its movement path, and to retain the shutter slats in a fixed or closed position that is able to withstand wind or other weather forces.
Regarding claims 13 and 14, Strohs discloses the first and second longitudinal end portions of each slat, but does not disclose end covers coupled to the end portions.
Nonetheless, Cooper discloses elongate slats having first and second longitudinal end covers (70) fixedly coupled to respective end portions of each slat [FIG. 7], wherein each of the first longitudinal end cover and the second longitudinal end cover comprises at least one hole (holes are shown in the end covers 70 in Figure 8) through which the at least one elongate reinforcing member is inserted so as to be extending across the entire length of said elongate slat [FIGS. 1, 7].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Strohs to include the end covers taught by Cooper, in order to provide a more secure attachment for the eyelet-structures and to allow for the attachment of interior reinforcing members to enable the shutter to withstand impact forces from vehicles or other objects.
Regarding claim 18, Strohs discloses that each of the first cord and the second cord extends from a top of the shutter assembly to the bottom rail of the shutter curtain in a manner so as to confine the 
Nonetheless, Cooper discloses a rotatable drum (8) at a top of the shutter assembly. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art to have modified the shutter of Strohs to include a rotatable drum as taught by Cooper, in order to provide means for retracting and extending the shutter.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Strohs (DE 28 23 078) in view of Cooper (U.S. Patent No. 5,377,738), as applied to claim 1 above, and further in view of Wilson (U.S. Patent No. 405,450).
Regarding claims 2 and 4, Strohs, as modified by Cooper above, discloses the cord (Strohs: 2) and the rotatable drum (Cooper: 8), wherein each cord has a second cord end having a stopper element (Strohs: the second cord end at 4 reads on a stopper element), but does not disclose that the first cord end is fixedly coupled to the drum or that the stopper element comprises a crimp end, cord end cap, knotted end, bulged end, or expanded end.
Nonetheless, Wilson discloses a roller shutter having a first cord end (at a’, b) fixedly coupled to a rotatable drum [FIG. 5] and a second cord end having a stopper element (B, D, e) comprising a crimp end, a cord end cap (E), a knotted end [FIG. 1], a bulged end, or an expanded end.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cord of Strohs, as modified by Cooper above, to have the first end be coupled to the drum and to have the second end stopper element configuration taught by Wilson, in order to provide a connection between the drum and each slat, so as to enable winding up or retraction of the shutter and to maintain each shutter in a desired alignment.
Claims 6, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strohs (DE 28 23 078) in view of Cooper (U.S. Patent No. 5,377,738), as applied to claim 1 above, and further in view of Balbach (U.S. Patent Application Publication No. 2017/0356240).
Regarding claim 6, Strohs, as modified by Cooper above, discloses the elongate slats having longitudinal end portions and eyelet-structures but does not disclose two eyelet-structures protruding from each end portion.
Nonetheless, Balbach discloses a shutter assembly comprising elongate slats (60), wherein each of the elongate slats comprises two eyelet-structures (58, 56) protruding from each longitudinal end portion of said elongate slat [FIGS. 4-6]
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the slats of Strohs, as modified by Cooper above, to include two eyelet-structures on each end, as taught by Balbach, in order to improve the strength and durability of the connection between the slats and the cords by providing an additional engagement therebetween.
Regarding claim 11, Strohs, as modified by Cooper above, discloses the elongate slats having longitudinal end portions and eyelet-structures, as well as first and second cords strung loosely through the eyeholes, but does not disclose that each eyelet-structure comprises double-eyelets structure, or third and fourth cords.
Nonetheless, Balbach discloses a roller shutter including double-eyelets-structures (58, 48, 56) such that first and second rows of double-eyelets-structures are formed (Figures 4-6 depict the rows of double-eyelets-structures on one side, and the same structure is implemented on the opposite side), wherein the roller shutter comprises first, second, third, and fourth cords (50, 52; provided on each side of the shutter), wherein the first cord (50) is strung through all inner eyeholes of the double-eyelets- structures of the first row of double-eyelets-structures, the second cord (52) is strung through all inner eyeholes of the double-eyelets-structures of the second row of eyelet-structures, the third cord (50, on the opposite side) is strung through all outer eyeholes of the double-eyelets-structures of the first row of double-eyelets-structures, and the fourth cord (52, on the opposite side) is strung through all outer eyeholes of the double-eyelets-structures of the second row of double-eyelets-structures [FIGS. 4-6].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shutter of Strohs, as modified by Cooper above, to have the double-eyelet-structures and third and fourth cords taught by Balbach, in order to improve the strength and durability of the connection between the slats and the cords by providing an additional engagement therebetween.
Regarding claims 15-17, Strohs discloses the elongate slats, and Cooper discloses a shutter assembly, wherein each elongate slat comprises two elongate reinforcing members (73, 74) [FIG. 8] extending across the entire length of said elongate slat [FIG. 1]; wherein each of the elongate slats comprises first and second longitudinal end covers (70) fixedly coupled to the end portions of the slat [FIG. 7]; and wherein each of the end covers comprises two holes [FIG. 8] through which the two reinforcing members are respectively inserted [FIG. 7] so as to be extending across the entire length of the elongate slat [FIG. 1]. As described with respect to claim 1 above, it would have been obvious to one having ordinary skill to have modified the slats of Strohs to include the reinforcing members taught by Cooper, in order to enable the shutter to withstand impact forces.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strohs (DE 28 23 078) in view of Cooper (U.S. Patent No. 5,377,738), as applied to claim 1 above, and further in view of Knoll (U.S. Patent No. 6,279,276).
Regarding claims 8 and 19, Strohs, as modified by Cooper above, discloses a retaining arrangement but does not disclose bollards fixed to the ground.
Nonetheless, Knoll discloses a shutter assembly having a retaining arrangement comprising bollards (26) fixed to the ground and two corresponding caps (4) attached to a bottom rail of the shutter [FIG. 2], wherein each of the two bollards has a height higher than a height of the bottom rail of the shutter curtain [FIG. 4]
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the retaining arrangement of Strohs, as modified by Cooper above, to include the bollards taught by Knoll, in order to further improve the protection of the shutter assembly from impacts, and to enable installation of the assembly in a high traffic area such as a loading dock.
Claims 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Strohs (DE 28 23 078) in view of Cooper (U.S. Patent No. 5,377,738), as applied to claim 1 above, and further in view of Ouyang (U.S. Patent Application Publication No. 2017/0356239).
Regarding claims 9 and 20, Strohs, as modified by Cooper above, discloses the retaining arrangement but does not disclose brackets having a Y-shaped slot
Nonetheless, Ouyang discloses a shutter assembly having a retaining arrangement comprising two brackets (170), each bracket having a Y-shaped slot (312, 320) [FIG. 3A], fixed to the ground (via 324; paragraph 0048) and two corresponding insert members 330) attached to a bottom rail (130) of the shutter curtain, wherein the two corresponding insert members are configured to be fitted into the Y-shaped slots of the two brackets respectively when the shutter curtain is lowered [FIG. 3B].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the retaining arrangement of Strohs, as modified by Cooper above, to include the brackets taught by Ouyang, in order to further reinforce the shutter assembly when it is in a closed position against wind or impact forces.
Regarding claim 12, Strohs discloses the first and second side borders of the shutter curtain and first and second longitudinal ends of the bottom rail of the shutter curtain, but does not disclose a sliding guide arrangement.
Nonetheless, Cooper discloses a roller shutter comprising a sliding guide arrangement which comprises a first guiding rod (5) and a second guiding rod (6) fixed to the ground (column 3, lines 23-24) in an upright orientation [FIG. 2a] and spaced apart in a manner so as to be respectively disposed adjacent the first and second side borders [FIG. 1], respectively, of the shutter curtain when the shutter curtain is lowered, and a first sliding element (70, on a first side of the lowermost slat) and a second sliding element (70, on a second side of the lowermost slat) attached to a first longitudinal end and a second longitudinal end, respectively, of the bottom rail (lowermost slat 22/72) of the shutter curtain, wherein the first sliding element is in engagement with the first guiding rod and the second sliding element is in engagement with the second guiding rod [FIGS. 1, 7].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shutter of Strohs to include the sliding guide arrangement of Cooper, in order to ensure reliable and consistent movement of the shutter through the desired path, and to enable reinforcement of the shutter against wind or other weather forces.

Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive.
Applicant asserts that the purpose of the eyelet-structures 1 disclosed by Strohs is to secure the shutter profiles against lateral displacement, and the purpose of the cables 29, 74 and retention formations 28, 74 of Cooper is to provide progressive energy absorption rather than a rigid barrier. Applicant argues that Cooper therefore teaches the provision of the elongate reinforcing members as separate components, and a combination of Strohs and Cooper would not result in an integral connection between the eyelet-structures and longitudinal ends of the elongate reinforcing members. This argument is not found persuasive. Cooper discloses an integral connection between the ends of the elongate reinforcing members 73, 74 and the respective guide/end structure 70 of each slat. This integral connection is shown in at least Figure 7, and described in at least column 5, lines 17-24. Modifying the end portions/eyelet-structures of Strohs to include the elongate reinforcements of Cooper would result in the direct connection of the elongate reinforcements to the eyelet-structures, since the reinforcement is dependent upon secure connections at each longitudinal end of the elongate reinforcements. Applicant argues that a more logical and reasonable combination would be to add the cables of Cooper as separate components, but this argument is not persuasive in establishing the non-obviousness of the claimed invention in view of the disclosure of the prior art. The combination relied upon in the rejection is still based on what would have been obvious to one having ordinary skill in the art, and the motivation for the combination (providing reinforcement against high winds or other forces on the shutter assembly) would have at least been within the knowledge generally available to one of ordinary skill in the art.
Applicant further argues that adding the cable 29, 74 of Cooper directly to the eyelet-structure of Strohs would not result in an integral connection between the eyelet-structure and the ends of the elongate reinforcing members, and that the modification would result in an extension of the eyelet-structures further away from the edges of the slats. These arguments are not found persuasive. As described above, Cooper explicitly teaches an integral connection between an end member and the elongate reinforcement member. Cooper further teaches the provision of multiple elongate reinforcement members in each slat, which would be able to correlate to the respective end sections of the eyelet-structures of Strohs. Applicant’s argument that the modification would result in movement of the eyelet-structure away from the edge of the slat is not found persuasive, as one having ordinary skill in the art would not have been motivated to have combined Strohs and Cooper to result in such a configuration. 
Applicant argues that the combination would yield unsatisfactory results, as Cooper relies upon the reinforcing members as progressive energy absorbing members. However, Applicant does not adequately point out how the reinforcing members of Cooper, when attached to the eyelet-structures of Strohs, would fail to perform their intended function of energy absorption or reinforcement of the slat. Cooper is not relied upon in the rejection to teach the structure or operation of the eyelet structures. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant also argues that “If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification” and Applicant points to the intended purpose of the reinforcement members of Cooper. However, Cooper is not the prior art invention being modified in the rejection. The proposed modification of the combination in the relied upon rejection is to modify the shutter of Strohs to include the reinforcement of Cooper. This modification does not render the shutter of Strohs unsatisfactory for its intended purpose.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.the motivation for combining Strohs and Cooper would have at least been knowledge generally available to one of ordinary skill in the art.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is also reminded that the After Final Consideration Program (AFCP 2.0) has been extended through 9/30/21.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634